Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I reading on claims 1-7, 18-19 and 21 in the reply filed on 11/5/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 8,102,244).
Regarding claim 1, Smith discloses a method by which a hub unit can discover IDs from a plurality of satellite units across a shared communication link that connects each of the satellite units to the hub unit, each satellite unit having a satellite unit ID (see Title, Figures 1 and 14B), the method comprising: the hub unit broadcasting a message over the shared communication link, the message 
Regarding claim 2, Smith discloses all of the satellite unit IDs have the same bit length (Figure 12A where tags have 8 bit ID length).
Regarding claim 3, Smith discloses wherein the hub unit receives and stores the satellite unit IDs sent from the satellite units over the shared communication link (Column 4, line 59-Column 5 line 3 where memory 24 stores tag IDs).
Regarding claim 4, Smith discloses wherein the hub unit keeps sending broadcast messages, each time changing the ID segment and/or the ID segment location, until all of the satellite unit IDs have been discovered (Figure 14B and Column 7, lines 15-67 where all tags are discovered).
Regarding claim 5, Smith discloses wherein the broadcast message includes the length of the ID segment (Column 7, lines 15-67 where the message includes ID length).
Regarding claim 6, Smith discloses wherein the hub unit detects a collision when two or more satellite units have IDs that include the same ID segment at the same location and both satellite units will return their full IDs over the shared communication link (Figure 13, Column 5, line 65-Column 6, line 20 and Column 8, lines 19-29 where tag IDs are received even with detected collisions).
Regarding claim 7, Smith discloses wherein the hub unit detects a collision location as the bit number in the returned IDs at which the collision has occurred and, on its next iteration of sending the 
Regarding claim 18, Smith discloses wherein the hub unit assigns a unique secondary ID to each satellite unit, each unique secondary ID having a shorter bit length than the satellite unit ID of the respective satellite unit (Column 7, lines 15-67 where the tags have high and low bits relative to the full ID).
Regarding claim 19, Smith discloses wherein a specific length ID portion of each satellite unit ID at a specific location in the IDs is used as a secondary ID for each satellite unit, and/or wherein each satellite unit is allocated a unique time-frame or a unique frequency for transmission over the shared link, the unique time-frame or frequency being derived from the satellite unit ID for each satellite unit or from a secondary ID assigned to each satellite unit (Column 7, lines 15-67 where an ID segment starting from the pointer field acts as a secondary ID).
Regarding claim 21, Smith discloses a method for transmitting messages from each of a plurality of satellite units to a hub unit over a shared communication link, each satellite unit having a unique ID and being assigned a unique time-frame in which to transmit messages to the hub unit over the shared communication link or a unique frequency for message transmission over the shared communication link, the unique time-frame or frequency being derived from the satellite unit's unique ID (Figures 1, 3, Column 5, line 29-Column 6, line 27 and Column 7, lines 15-67 where each tag responds with a full ID in a given time slot).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687